               Case 3:18-cv-00437-HZ         Document 129              Filed 11/16/20   Page 1 of 6




     ELLEN F. ROSENBLUM
     Attorney General
     CHRISTINA L. BEATTY-WALTERS #981634
     Senior Assistant Attorney General
     Department of Justice
     100 SW Market Street
     Portland, OR 97201
     Telephone: (971) 673-1880
     Fax: (971) 673-5000
     Email: Tina.BeattyWalters@doj.state.or.us

     Attorneys for Proposed Amicus Curiae State of Oregon




                               IN THE UNITED STATES DISTRICT COURT

                                    FOR THE DISTRICT OF OREGON



     NORTHWEST ENVIRONMENTAL                                 Case No. 3:18-cv-00437-HZ
     DEFENSE CENTER, WILDEARTH
     GUARDIANS, and NATIVE FISH                              REPLY BRIEF OF PROPOSED AMICUS
     SOCIETY,                                                CURIAE STATE OF OREGON IN SUPPORT
                                                             OF MOTION TO APPEAR AS AMICUS
                     Plaintiffs,                             CURIAE

              v.

     U.S. ARMY CORPS OF ENGINEERS and
     NATIONAL MARINE FISHERIES
     SERVICE,

                     Defendants.


              The Federal Defendants (and only the Federal Defendants) filed an opposition to the

     State of Oregon’s motion to appear as amicus curiae. They primarily raise two arguments: (1)

     that in their view the State is proposing to participate in this case to a degree that would prejudice

     them and not be consistent with amicus status; and (2) that the State has no unique information



Page 1 -   REPLY BRIEF OF PROPOSED AMICUS CURIAE STATE OF OREGON IN SUPPORT
           OF MOTION TO APPEAR AS AMICUS CURIAE
           TBW/jl9
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
              Case 3:18-cv-00437-HZ          Document 129              Filed 11/16/20   Page 2 of 6




     that could be helpful to the Court beyond the information the parties will provide. Federal

     Defendants’ arguments are wrong and should be rejected.

     I.      The State’s proposed amicus participation is appropriate.

             The Federal Defendants do not dispute that this Court has broad discretion to allow the

     participation of the State of Oregon as amicus curiae in the remedy portion of this proceeding to

     whatever degree and in whatever form it finds would be helpful. See, e.g., Students for Fair

     Admissions, Inc. v. President & Fellows of Harvard Coll., 308 F.R.D. 39, 52 (D.

     Mass.), aff'd, 807 F.3d 472 (1st Cir. 2015) (“As amici curiae, the Students will be permitted
     to submit their own declarations, file substantive briefs on dispositive motions, and participate in

     oral arguments on those motions.”); State v. Dir., U.S. Fish & Wildlife Serv., 262 F.3d 13, 14 (1st

     Cir. 2001) (noting that district court allowed non party to participate in “an amicus-plus status,”

     under which they could “submit briefs . . . call and cross-examine witnesses, and . . .receive

     notice and service of all documents and events as if they were parties in the case.” ). Federal

     Defendants oppose any form of participation by the State, and they particularly oppose the

     State’s presentation of evidence and submission of a second brief. They argue the State is

     seeking to participate as a party in interest rather than an amicus participant and suggest the State

     should have instead moved to intervene long before now. Federal Defendants’ Opposition

     (Docket #126) at 4. But the State had little interest in participating in the liability phases of this

     litigation. Nor does the State seek the right to participate as a party now.

             The Oregon Department of Fish and Wildlife (“ODFW”) does, as the Federal Defendants

     noted, work cooperatively with the National Marine Fisheries Service (“NMFS”) and with the

     Army Corps of Engineers (“ACE”) on multiple initiatives throughout the Willamette Basin for

     the benefit of the species at issue in this case and has done so for decades.1 Given this long-term

     1
       Among other things, ODFW drafted the Upper Willamette River Conservation and Recovery
     Plan for Chinook Salmon and Steelhead in collaboration with the National Marine Fisheries
     Service, operates hatcheries on facilities that are owned by the Corps of Engineers, and operates
     hatcheries and fish collection facilities under contract with the Corps of Engineers.
Page 2 - REPLY BRIEF OF PROPOSED AMICUS CURIAE STATE OF OREGON IN SUPPORT
         OF MOTION TO APPEAR AS AMICUS CURIAE
          TBW/jl9
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
               Case 3:18-cv-00437-HZ         Document 129              Filed 11/16/20   Page 3 of 6




     working relationship, the State’s strong preference has been to work collaboratively with the

     federal agencies using scientific research and reasoning and to push the federal agencies

     (primarily the ACE) to take actions that benefit fish through established professional channels

     and processes. The State seeks to participate in this case as amicus curiae now that it has

     become obvious that the State’s collaborative efforts are not going to be successful. The State

     does not take this step lightly. Yet the State does not desire to intervene because it has no need

     to file motions, seek relief, secure its own remedies, or generally exercise control over the

     litigation. Rather, the State is an outside interested party whose scientific and fish management
     expertise could be useful to the Court and whose participation is intended to benefit the fish that

     the State manages as well as the public interest.

              Federal Defendants also appear to assume from the content of the State’s initial proposed

     filing that the State will uniformly oppose their proposed remedies or their response to the

     Plaintiffs’ proposed remedies. That may be the case but is not necessarily true. It is also

     possible that the State’s scientists and fish managers, based on their long history managing the

     fish and working cooperatively with the federal agencies, could have insights into possible

     remedial measures that would benefit the fish and also the ACE that the plaintiffs did not

     consider. The State is not and does not seek to be the opponent of the Federal Defendants but,

     rather, a managing agency willing and able to collaborate with the Court, the parties, and the

     appointed expert on remedies to benefit fish.

     II.      The State has a unique role and institutional knowledge that no party has.

              Federal Defendants also oppose the State of Oregon appearing as amicus curiae in this

     case on the ground that the State is allegedly “not seeking to actually fulfill the role of an

     amicus.” Federal Defendants’ Opposition at 4. They also contend the State is merely acting as

     an “adversary party in interest.” Id. at 2. The Federal Defendants are incorrect. The State would

     fulfill the role of amicus. And there is no requirement that an amicus participant be neutral.


Page 3 -   REPLY BRIEF OF PROPOSED AMICUS CURIAE STATE OF OREGON IN SUPPORT
           OF MOTION TO APPEAR AS AMICUS CURIAE
           TBW/jl9
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
               Case 3:18-cv-00437-HZ         Document 129              Filed 11/16/20   Page 4 of 6




              The State of Oregon easily fulfills role of an appropriate amicus curiae here. As noted by

     Federal Defendants, amicus participants “‘assist[] in a case of general public interest,

     supplement[] the efforts of counsel,’” offer “unique information or perspective that can help the

     court beyond the help that the lawyers for the parties are able to provide’” and offer “‘aid to the

     court and [] insights not available from the parties.’” Federal Defendants’ Opposition at 4

     (quoting Miller-Wohl Co. v. Comm’r of Labor and Industries, 694 F.2d 203, 204 (9th Cir. 1982);

     Ryan v. Commodity Futures Trading Comm’n, 125 F.3d 1062, 1064 (7th Cir. 1997); 4 Am. Jur.

     2d Amicus Curiae § 1). The State of Oregon, through ODFW, meets all those qualifications
     here. State interests are generally regarded as so significant, in fact, that Federal Rule of

     Appellate Procedure 29(a)(2) grants states the right to file amicus briefs in appellate courts

     without seeking leave or consent of the parties. And that’s true in every case on appeal. But the

     State’s interests and perspective are especially unique here. ODFW is a resource management

     agency that coordinates with other state agencies and federal, tribal, and other governmental

     partners in the basin. None of the plaintiffs play that role or can speak from that perspective.

     ODFW routinely conducts monitoring and studies of the species at issue, such as winter

     steelhead and spring Chinook spawning surveys. Unlike ACE—which is concerned primarily

     with operation of and avoiding risks at the dams—ODFW studies the whole life history and

     population dynamics of the species and has done so for years in an effort to achieve recovery. It

     has a depth of scientific and institutional knowledge that is unmatched by active participants in

     this case.

              Federal Defendants point out that they are also concerned with the conservation of the

     species. Federal Defendants’ Opposition at 5. But it is primarily the actions and inactions of the

     Federal Defendants, and specifically those relating to the operation of the dams, that have

     threatened and continue to threaten the survival of the species. Nevertheless, the State agrees

     that NMFS is a well-qualified co-managing partner in the basin whose scientists are, like


Page 4 -   REPLY BRIEF OF PROPOSED AMICUS CURIAE STATE OF OREGON IN SUPPORT
           OF MOTION TO APPEAR AS AMICUS CURIAE
           TBW/jl9
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
                Case 3:18-cv-00437-HZ         Document 129              Filed 11/16/20   Page 5 of 6




     ODFW’s scientists, driven by species conservation. NMFS scientists do not appear to have

     directly participated in this litigation by submitting evidence, however, so the Court has not had

     the direct benefit of their expertise. Among the active participants in this case, the State’s role as

     a managing agency, its experience, and its depth of scientific and institutional knowledge are

     unique.

               It is not inappropriate for an amicus to support the position of a party. As one court

     explained in response to a similar argument, amicus participants can support the position of a

     party and be helpful to the court:

               The appellants suggest, however, that the very term “amicus curiae” suggests a
               degree of impartiality. The appellants quote the comment that “[t]he term
               ‘amicus curiae’ means friend of the court, not friend of a party.” Opp. at 3
               (quoting Ryan, 125 F.3d at 1063). The implication of this statement seems to be
               that a strong advocate cannot truly be the court's friend. But this suggestion is
               contrary to the fundamental assumption of our adversary system that strong (but
               fair) advocacy on behalf of opposing views promotes sound decision making.
               Thus, an amicus who makes a strong but responsible presentation in support of a
               party can truly serve as the court's friend.

     Neonatology Assocs., P.A. v. Comm'r, 293 F.3d 128, 131 (3d Cir. 2002). The Ninth Circuit has

     also been clear that “there is no rule that amici must be totally disinterested.” Funbus Sys., Inc.

     v. State of Cal. Pub. Utilities Comm'n., 801 F.2d 1120, 1125 (9th Cir. 1986); see, e.g., Hoptowit

     v. Ray, 682 F.2d 1237, 1260 (9th Cir. 1982), overruled on other grounds, Sandin v. Conner, 515

     U.S. 472 (1995) (affirming district court order appointing U.S. Department of Justice as amicus

     curiae where “United States Attorney acted exclusively on behalf of the points of view taken by

     the inmates [and] participated fully in the discovery, trial, and appeal of this case”). The fact that

     the State of Oregon has supported the position of the plaintiffs in this case is proper and

     consistent with the role of an amicus curiae.




Page 5 -   REPLY BRIEF OF PROPOSED AMICUS CURIAE STATE OF OREGON IN SUPPORT
           OF MOTION TO APPEAR AS AMICUS CURIAE
           TBW/jl9
                                                      Department of Justice
                                                     100 SW Market Street
                                                       Portland, OR 97201
                                              (971) 673-1880 / Fax: (971) 673-5000
                Case 3:18-cv-00437-HZ        Document 129              Filed 11/16/20   Page 6 of 6




     III.      Conclusion

               Because the State of Oregon has a unique role and information that could be useful to the

     Court in establishing an appropriate suite of remedies in this case, the State’s motion should be

     granted.

               DATED November 16 , 2020.

                                                           Respectfully submitted,

                                                           ELLEN F. ROSENBLUM
                                                           Attorney General



                                                               s/ Christina L. Beatty-Walters
                                                           CHRISTINA L. BEATTY-WALTERS #981634
                                                           Senior Assistant Attorney General
                                                           Trial Attorney
                                                           Tel (971) 673-1880
                                                           Fax (971) 673-5000
                                                           Tina.BeattyWalters@doj.state.or.us
                                                           Of Attorneys for Proposed Amicus Curiae State
                                                           of Oregon




Page 6 -    REPLY BRIEF OF PROPOSED AMICUS CURIAE STATE OF OREGON IN SUPPORT
            OF MOTION TO APPEAR AS AMICUS CURIAE
            TBW/jl9
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
